Citation Nr: 0507892	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
plantar fasciitis. 

2.  Entitlement to a compensable evaluation for migraine 
headaches. 

3.  Entitlement to a compensable evaluation for allergic 
rhinitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from September 1993 to August 
2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2003 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which granted service connection for bilateral plantar 
fasciitis, migraine headaches, and allergic rhinitis, each 
evaluated as 0 percent disabling, effective August 18, 2002.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

In October 2004, the veteran and her representative submitted 
additional evidence to the Board.  The veteran waived her 
right to have this additional evidence initially considered 
by the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran asserts that she has constant pain in her feet, 
experiences tingling, and has to take pain medication for 
pain and discomfort in her feet.  The most recent examination 
for disability evaluation purposes was in January 2003.  In 
light of the veteran's contentions that the condition of her 
feet is worsening, the Board is of the opinion that another 
examination would be helpful.

The veteran indicates that she suffers from severe daily 
headaches, which lasts one to two hours in durations.  She 
reports taking Midrin twice a day to relieve her headaches.  
Upon review of the evidentiary record, the Board finds that 
the January 2003 VA examination report does not specifically 
address the frequency or duration of the veteran's headaches 
or whether she experiences "prostrating" attacks.  
Consequently, the Board finds that further medical evaluation 
as to this issue would also be helpful.

With regard to the veteran's claim for a compensable 
disability rating for her service-connected allergic 
rhinitis, the Board notes that the relevant diagnostic code 
provides that evidence that allergic or vasomotor rhinitis 
has resulted in greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side 
warrants the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2004).  On the 
occasion of the January 2003 VA examination, it was not that 
she had bilateral hypertrophy of the middle turbinates.  
Significantly, however, the report of the January 2003 VA 
examination does not provide information regarding the 
presence or absence of nasal passage obstruction.  Such 
evidence is necessary to evaluate adequately the veteran's 
service-connected allergic rhinitis.  VA progress notes, 
dated from September 2003 through February 2004, show that 
the veteran is taking medications for symptoms associated 
with her allergic rhinitis, which would suggest an increase 
in the severity since her January 2003 VA examination.  On 
remand, therefore, the veteran should be accorded a relevant 
VA examination of her allergic rhinitis, which will provide 
the data necessary to rate adequately this service-connected 
disability.  

The Board also notes that the veteran's representation must 
be clarified.  In a statement in support of claim (VA Form 
21-4138), dated in November 2003, the veteran indicated that 
she was electing the American Legion as her representative; 
she also indicated that she had enclosed a power of attorney 
form (VA Form 21-22) with her statement.  It is also 
noteworthy that the American Legion submitted argument on her 
behalf in October 2004.  However, the record does not reflect 
a power of attorney signed by veteran documenting the 
appointment of that organization.  Such a document may have 
become separated from the file.  See 38 C.F.R. § 20.602 
(2004).  Further clarification of representation is warranted 
to assure that the appellant is accorded due process.  See 38 
C.F.R. § 20.600 (2004).  In any event, the veteran should 
again be provided a VA Form 21-22 and requested to complete 
and submit it.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action: 

1.  The RO should contact the American 
Legion to determine whether this 
organization holds a power of attorney 
from the veteran.  A copy of any such 
document should be included in the claims 
file.  If none is found, the RO should 
contact the veteran and clarify her 
intent with respect to representation.  
She should be given the opportunity to 
appoint a representative; she should be 
furnished a VA Form 21-22, and she should 
be asked to complete and return it to the 
RO.  

2.  The RO should request the veteran to 
identify all medical care providers who 
have treated her for her bilateral foot 
disorder, migraine headaches, and 
allergic rhinitis since January 2003.  
The RO should obtain a copy of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.  Any 
and all VA treatment records not already 
on file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request. 

3.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the severity of her service-
connected migraine headaches.  The claims 
file must be made available to the 
examiner for review.  All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail.  
The frequency and duration of attacks and 
description of level of activity the 
veteran can maintain during attacks 
should be noted.  The examiner should 
specifically state whether the attacks 
are prostrating in nature or if ordinary 
activity is possible.  The examiner 
should also indicate the precipitating 
factors, aggravating factors, alleviating 
factors, current treatment, response, and 
side effects. 

4.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the severity of the service-
connected bilateral plantar fasciitis.  
The claims file must be made available to 
the examiner for review.  The examiner 
should identify all symptoms related to 
the veteran's service-connected bilateral 
plantar fasciitis.  The examiner should 
state whether the veteran's plantar 
fasciitis results in functional loss due 
to pain or due to flare-ups and also 
offer an opinion as to whether the 
condition result in moderate, moderately 
severe, or severe disability. 

5.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist in order to obtain information 
as to the severity of her allergic 
rhinitis.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should state whether there 
is nasal obstruction and, if so, indicate 
the percent of obstruction for each 
nostril.  The examiner should also 
comment on the following:

?	interference with breathing through 
nose, 
?	purulent discharge,
?	dyspnea at rest or on exertion, 
?	treatments and response, 
?	frequency of allergic attacks and 
baseline status between attacks, 
?	whether the attacks result in 
periods of incapacitation (defined 
as requiring bedrest and treatment 
by a physician,
?	whether the disease primarily 
involves or originates from the 
nose, sinus, larynx, or pharynx. 

6.  Thereafter, the RO should review the 
entire record and re-adjudicate the 
claims in light of all additional 
evidence received.  If any claim remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case (SSOC), and give the veteran and her 
representative the requisite period of 
time to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


